DUFFY, Circuit Judge
(concurring in part, dissenting in part).
This is not a fraud case. Allerton followed a practice which has been indulged in with reference to high-grade watches for thirty to forty years. The *25business of recasing well-known watch movements of good quality into diamond decorated cases, is a long established legitimate business.
Allerton sells only to catalog houses. The purchaser of a watch advertised does not buy after seeing the watch itself. He bujrs after examining the insert pages in a catalog. This is a much different situation than when a purchaser may be deceived by the appearance of the product.
At the top of the catalog page furnished to the catalog houses by Allerton, there appears in large letters, side by side, the names of “Elgin”, “Hamilton” and “Bulova.” Immediately beneath these names in large print appears “Your Choice of These Fine Movements Fitted in these Treasure Mates Genuine Diamond Cases.”
A guaranty is set forth in a box appearing lower down on the page. This is signed by “The Allerton Co., Chicago, Ill.” In this guaranty it is stated “These beautiful Treasure Mate cases are carefully fitted by Allerton with genuine 17-jewel Bulova, Elgin or Hamilton movements.”
The majority opinion cites Prestonettes Inc. v. Coty, 264 U.S. 359, 43 S.Ct. 350, 68 L.Ed. 731. I agree that decision is pertinent. The Supreme Court there held that a merchant can use and sell a trademarked product in different form, provided the public is adequately informed as to the nature of the product.
I agree that there is adequate support in the record for the factual findings of the District Court. However, in my judgment, the District Court adequately outlined the relief to be given. It required defendants either to remove the trademark “Bulova” from the face of the watch or to add the word “movement.” The Court also required a change in the catalog sheets to insure that one reading them would know the product was guaranteed by Allerton, and by having the name “Allerton” given greater prominence and to precede the name “Bulova.”
I see no justification under the facts of this case for the majority to go far beyond the remedies specified by the District Court, and my dissent is directed to that phase of the opinion.